Citation Nr: 9900720	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-27 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This case comes to the Board of Veterans Appeals (Board) 
from an April 1996 RO decision which denied entitlement to a 
TDIU rating.  A personal hearing was held before an RO 
hearing officer in September 1996.

In a July 1997 decision, the RO denied service connection for 
a neck disability and a left shoulder disability, and granted 
an increased 30 percent rating for service-connected post-
traumatic stress disorder.  The veteran did not appeal these 
determinations, and the issues are therefore not in appellate 
status and will not be addressed by the Board.  38 U.S.C.A. 
§ 7105 (West 1991).


REMAND

In his June 1996 substantive appeal, the appellant requested 
a hearing before a Member of the Board, but did not specify 
whether he wanted such hearing to be conducted in Washington, 
D.C., or at the RO (i.e., a Travel Board hearing).  He 
clarified his request at his RO hearing in September 1996, 
and specified that he wanted a Travel Board hearing.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (1998).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.





		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
